EXHIBIT 10.1

 

HARMAN   LOGO [g815598img01.jpg] 400 ATLANTIC STREET   STAMFORD, CONNECTICUT  
06901 USA  

August 21, 2012

Sandra Ehret Rowland

[Intentionally Omitted]

Dear Sandra:

On behalf of HARMAN International Industries, Incorporated (“HARMAN”), I am
pleased to submit to you an offer for the position of Vice President, Investor
Relations. In this capacity you will report directly to Herbert Parker, Chief
Financial Officer. You will be located at our Stamford, CT office. This offer
provides the following:

Start Date: Your start date will be October 8, 2012.

Signing Bonus: Within 30 days after your start date, you will be paid a one-time
cash lump sum signing bonus in an aggregate amount of $100,000, less applicable
taxes. If you resign or if you are terminated due to cause within the first year
of your employment then the full amount of your sign on bonus is payable to
Harman.

Base Salary: Your annual base salary will be $260,000 payable in accordance with
our corporate payroll schedule.

Bonus: Beginning with fiscal year 2013, you will be eligible to participate in
the Management Incentive Compensation (MIC) program with a target bonus
opportunity equal to 40% of your base salary and a 60% maximum. This bonus
program is based upon Harman’s achievement of its business plan, as well as your
achievement of personal performance goals. This bonus will be paid on a pro-rata
basis for fiscal year 2013 as of your actual hire date.

Long Term Incentive Program: You will be eligible to participate in HARMAN’s
long-term incentive program at a level commensurate to your position. As the
next general grant is expected to be in early September 2012 and your date of
hire is expected to be sometime after that date you will be eligible upon hire
for a Long Term Incentive grant of equal value to the September grant.

Relocation Assistance: The position is based in Stamford, Connecticut and you
have committed to moving to Connecticut. To this end, you will be eligible for
relocation assistance as outlined in the HARMAN Relocation Policy. Before your
relocation can be initiated you will be required to sign a Relocation Payback
Agreement. Both the Policy and Payback Agreement will be provided to you by our
relocation vendor upon your acceptance of our offer.

Car Allowance: You will receive a car allowance of $1,200 per month paid in
accordance with our regular payroll schedule.

Vacation: You will be eligible for accrual of three (3) weeks of vacation
annually.

Other Benefits: Additional benefits, as defined by Company policy and governing
plan documents, currently include medical, dental, vision, life insurance, short
and long-term disability insurance, tuition reimbursement, 401(k) Retirement
Savings Plan and all Company-paid holidays. Eligibility to participate in these
benefits commences as of your date of hire.

The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city and other
taxes as requested by you or that the Company is required to withhold pursuant
to any law or government regulation or ruling.



--------------------------------------------------------------------------------

HARMAN is not hereby offering you lifetime employment or employment for a fixed
or implied period of time. Either you or HARMAN may terminate your employment at
any time, with or without cause or notice. The at-will nature of your employment
relationship cannot be changed except in a written document signed by you and
me. Except as otherwise set forth above, upon termination of your employment,
HARMAN will have no further obligations to you under this letter agreement.

Any dispute concerning termination of your employment shall be resolved by final
and binding arbitration before a neutral arbitrator. The arbitrator shall be
selected by mutual agreement or in accordance with the procedures of the
American Arbitration Association and the employment arbitration rules of the
American Arbitration Association shall apply. Such arbitration shall be
conducted in Stamford, CT or such other location as to which you and HARMAN
agree. The law of CT, without regard to its choice of law rules, shall govern
any such dispute, and the arbitrator shall not have authority to vary or alter
the terms of this letter.

You will be expected to sign the Company’s standard form of Invention and
Secrecy Agreement on your start date.

Your acceptance of this offer and subsequent employment at HARMAN will be
conditional upon HARMAN’s receipt of an acceptable background screen report
which must be completed prior to your start date. Please complete and return the
attached background authorization form and credit check form (if applicable)
within the next three (3) business days.

Pursuant to the requirements of the Immigration Reform & Control Act of 1986,
all new hires must provide proof of identity and employment eligibility. You
will be required to provide satisfactory documented evidence of your identity
and eligibility for employment in the United States, in accordance with the
requirements of U.S. law within three (3) business days of you date of hire.

You acknowledge and agree that your acceptance of this offer will violate no
agreements or arrangements with other individuals or entities, or duties to your
current employer. Please sign and return the original of this letter. You should
retain one copy of this letter for your files.

I look forward to working with you and welcome the contributions you will bring
to this outstanding company.

 

Best regards,

 

/s/ John Stacey

 

John Stacey

EVP & Chief Human Resources Officer HARMAN International Industries,
Incorporated

 

-2-



--------------------------------------------------------------------------------

I accept your offer of employment and agree to the provisions stated in this
letter. I acknowledge and agree that this letter constitutes the entire
agreement between HARMAN and me and supersedes all prior verbal or written
agreements, arrangements or understandings pertaining to my offer of employment.
I understand that I am employed at will and that my employment can be terminated
at any time, with or without cause, at the option of either the Company or me.

I understand that I may be required to submit to a drug and alcohol screen.
Refusal to submit to the drug and alcohol screen, or positive test results for
drugs and/or alcohol, will result in the conditional offer of employment being
withdrawn.

With regards to the sign-on bonus I will receive as part of my employment offer,
I agree that if I am terminated for cause or voluntarily resign my employment
with HARMAN International less than one year following my receipt of such bonus
payment, I will reimburse HARMAN the amount paid to me. I agree to pay HARMAN
the full balance due within 30 days of the termination of my employment. I also
agree to bear all legal and administrative costs incurred by HARMAN in enforcing
this agreement including, but not limited to, attorneys’ fees.

 

ACCEPTED AND AGREED:      

/s/ Sandra Rowland

   

August 21, 2012

  Sandra Rowland     Date  

 

-3-